Goldsborough, J.,
delivered the opinion of this court.
This is an appeal from an order of the circuit court for Washington county, dissolving an injunction granted by that court to restrain the appellees from enforcing, by execution, certain judgments of condemnation obtained by the appellees, Douple and Mentzer, against the appellant, as garnishee of one Frederick Unger.
The cause was heard by the court below, upon the bill, exhibits, answers and statement of facts, as set forth in the record.
In the review of the action of the court below, we do not deem it material to decide upon the right of Mrs. Unger to the two notes upon which the attachments were laid, and *195which she claims as her separate property, and which the appellant alleges are secured to her by the Act of 1853, ch. 245.
(Decided June 20th, 1861.)
We affirm the order of the circuit court upon the ground, that the appellant, failing to avail himself of his proper defence at law, equity will not interfere. The principle above cited is peculiarly applicable to this case. The judgments sought to be enjoined, were rendered by a justice of the peace, and underwent a revision in an appellate court, in which the authority was vested to determine the cases according to the law, and the equity, and right of the matter. The judgment of that court was final. The appellant appeal’s, from the record, to have been fully aware of his rights, and it does not appear that he was prevented from availing himself of any legal defence to the actions of the appellees, by fraud or accident or the acts of the opposite parties, unmixed with any negligence-or fault on his part.
The case of Gott & Wilson vs. Carr, 6 G. & J., 312, and the doctrine of the court in that case is conclusive in this.

Order afiirmed.